Exhibit 10.2

NATIONAL OILWELL VARCO, INC.

LONG-TERM INCENTIVE PLAN

Restricted Stock Agreement

 

Grantee:    «Name» Date of Grant:    February 24, 2016
Number of Restricted Shares Granted:    «Shares2»

1. Notice of Grant. National Oilwell Varco, Inc. (the “Company”) is pleased to
notify you that you have been granted the above number of restricted shares of
Common Stock (“Restricted Stock”) of the Company pursuant to the National
Oilwell Varco, Inc. Long-Term Incentive Plan (the “Plan”), subject to the terms
and conditions of the Plan and this Agreement.

2. Vesting of Restricted Stock. Subject to the further provisions of this
Agreement, the shares of Restricted Stock shall become vested in accordance with
the following schedule:

 

VESTING DATE

  

VESTED
PERCENTAGE

  February 24, 2017      33 1/3 %  February 24, 2018      33 1/3 %  February 24,
2019      33 1/3 % 

Distributions on a share of Restricted Stock may be held by the Company without
interest until the Restricted Stock with respect to which the distribution was
made becomes vested or is forfeited and then paid to you or forfeited, as the
case may be.

Notwithstanding the above vesting schedule, but subject to the further
provisions hereof, upon the occurrence of any of the following events the shares
of Restricted Stock shall vest as provided below:

(a) Change of Control. The shares of Restricted Stock shall become fully vested
upon your Involuntary Termination. As used in this paragraph, “Involuntary
Termination” means your termination from employment with the Company on or
within twelve months following a Change of Control that is either (i) initiated
by the Company for reasons other than (a) your gross negligence or willful
misconduct in the performance of your duties with the Company or (b) your final
conviction of a felony or a misdemeanor involving moral turpitude, or
(ii) initiated by you after (a) a reduction by the Company of your authority,
duties or responsibilities immediately prior to the Change of Control (excluding
for this purpose (A) an insubstantial reduction of such authorities, duties or
responsibilities or an insubstantial reduction of your offices, titles and
reporting requirements, or (B) an isolated, insubstantial and inadvertent action
not taken in bad



--------------------------------------------------------------------------------

faith and which is remedied by the Company promptly after receipt of notice
thereof given by you), (b) a reduction of your base salary or total compensation
as in effect immediately prior to the Change of Control (total compensation
means for this purpose: base salary, participation in an annual bonus plan, and
participation in a long-term incentive plan), or (c) your transfer, without your
express written consent, to a location which is outside the general metropolitan
area in which your principal place of business immediately prior to the Change
of Control may be located or the Company’s requiring you to travel on Company
business to a substantially greater extent than required immediately prior to
the Change of Control. The term “Change of Control” shall mean: (i) the Company
completes the sale of assets having a gross sales price which exceeds 50% of the
consolidated total capitalization of the Company (consolidated total
stockholders’ equity plus consolidated total long-term debt as determined in
accordance with generally accepted accounting principles) as at the end of the
last full fiscal quarter prior to the date such determination is made; or
(ii) any corporation, person or group within the meaning of Section 13(d)(3) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Act”), becomes
the beneficial owner (within the meaning of Rule 13d-3 under the Act) of voting
securities of the Company representing more than 30% of the total votes eligible
to be cast at any election of directors of the Company.

For purposes of this Agreement, “employment with the Company” shall include
being an employee or a director of, or a consultant to, the Company or
Subsidiary.

The provisions of any written employment or severance agreement between you and
the Company concerning the vesting of Restricted Stock are incorporated hereby
and made a part of this Agreement.

All shares of Restricted Stock that are not vested on your termination of
employment for any reason other than as provided in (a) above shall be
automatically cancelled and forfeited without payment upon your termination.

3. Custody of Restricted Stock; Ownership Rights. Upon vesting and satisfying
all applicable tax withholding obligations, the Company shall cause a book-entry
registration or certificate or certificates to be issued without legend (except
for any legend required pursuant to applicable securities laws or any other
agreement to which you are a party) in your name evidencing the shares of
Restricted Stock that have vested. Prior to the satisfaction of such vesting
conditions or the occurrence of such events, the Restricted Stock is not
transferable and shall be held in trust by the Secretary of the Company or such
other depository as may be designated by the Committee as a depository for
safekeeping until the forfeiture of such Restricted Stock occurs or the vesting
of the shares pursuant to the terms of the Plan and this Agreement. In the
Company’s sole discretion, the Restricted Stock may be evidenced by an
electronic book-entry account in your name created by the Company’s stock
transfer agent. No book-entry registration or physical certificates evidencing
the Restricted Stock will be issued to you until the satisfaction of all vesting
conditions set forth herein and the satisfaction of all applicable tax
withholding obligations. You shall, if required by the Committee, deliver to the
Company a stock power, endorsed in blank, relating to the Restricted Stock.
Subject to the restrictions set forth herein, you are entitled to all voting and
ownership rights applicable to the Restricted Stock, including the right to
receive any dividends that may be paid on Restricted Stock, whether or not
vested.

 

- 2 -



--------------------------------------------------------------------------------

4. Nontransferability of Restricted Stock. You may not sell, transfer, pledge,
exchange, hypothecate or dispose of shares of Restricted Stock in any manner
otherwise than by will or by the laws of descent or distribution. A breach of
these terms of this Agreement shall cause a forfeiture of the shares of
Restricted Stock.

5. Entire Agreement; Governing Law. These shares of Restricted Stock are granted
under and governed by the terms and conditions of the Plan and this Agreement.
In the event of any conflict between the Plan and this Agreement, the terms of
the Plan shall control. Unless otherwise defined herein, the terms defined in
the Plan shall have the same defined meanings in this Agreement. The Plan is
incorporated herein by reference. The Plan and this Agreement constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and you with respect to the subject matter hereof, and may not be modified
adversely to your interest except by means of a writing signed by the Company
and you. This Agreement is governed by the internal substantive laws, but not
the choice of law rules, of the state of Texas.

6. Withholding of Tax. To the extent that the grant or vesting of Restricted
Stock results in the receipt of compensation by you with respect to which the
Company or a Subsidiary has a tax withholding obligation pursuant to applicable
law, you shall deliver to the Company or the Subsidiary such amount of money as
the Company or the Subsidiary may require to meet its withholding obligations
under such applicable law. At the Company’s option and in its sole discretion,
it may withhold a number of Shares that would otherwise be delivered on vesting
that have an aggregate Fair Market Value that does not exceed the amount of
taxes to be withheld, in lieu of you delivering such amount of money, to meet
your tax withholding obligations. No delivery of unrestricted Shares shall be
made under this Agreement until you have satisfied in full the applicable tax
withholding requirements of the Company or Subsidiary.

7. Forfeiture in Certain Circumstances (“Clawback”). The Committee may, at its
sole discretion, terminate this Award if it determines that the recipient of the
Award has engaged in material misconduct. For purposes of this Clawback
provision, material misconduct includes conduct adversely affecting the
Company’s financial condition, results of operations, or conduct which
constitutes fraud or theft of Company assets, any of which require the Company
to make a restatement of its reported financial statements. The Committee may
also specify other conduct requiring the Company to make a restatement of its
publicly reported financial statements as constituting material misconduct in
future Award Agreements. If any material misconduct results in any error in
financial information used in the determination of compensation paid to the
recipient of an Award and the effect of such error is to increase the payment
amount pursuant to an Award, the Committee may also require the recipient to
reimburse the Company for all or a portion of such increase in compensation
provided in connection with any such Award. In addition, if there is a material
restatement of the Company’s financial statements that affects the financial
information used to determine the compensation paid to the recipient of the
Award, then the Committee may take whatever action it deems appropriate to
adjust such compensation.

 

 

- 3 -